Citation Nr: 1814271	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-48 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for atypical Coat's disease of the right eye.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1986 to December 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, March 2016, and May 2017, the Board remanded the appeal for additional development and it now returns for further appellate consideration.

The Board observes that the Veteran has also perfected an appeal as to the issue of entitlement to an effective date prior to July 25, 2014, for the award of a 50 percent rating for plantar fasciitis; however, as he has requested a Board hearing before a Veterans Law Judge in connection with such appeal, the matter will be the subject of a separate Board decision issued at a later date.  In this regard, the Board is cognizant that the Veteran had likewise requested a Board hearing in connection with the instant appeal; however, he failed to report for the September 2011 hearing without good cause and, as such, his request for a hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2017).  As such, there is no pending hearing request with regard to the instant appeal.

A review of the record reveals that additional documents were added to the file after the issuance of the January 2018 supplemental statement of the case, to include private treatment records. However, as discussed further below, the Board finds that additional development is required and, therefore, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the additional evidence upon readjudication of the Veteran's claim.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the May 2017 remand, the Veteran was afforded a VA examination in August 2017 to determine the current nature and severity of his right eye disability. However, the Board finds that another remand is necessary to obtain another VA examination that complies with such remand. Id.  

Specifically, as mentioned in the May 2017 remand, VA's schedule for rating eye disabilities was revised effective December 10, 2008; however, the old criteria still applies in the Veteran's case. See 73 Fed. Reg. 66,543 (November 10, 2008). Specifically, the old criteria required that ratings for contraction of visual field in each eye were determined by computing an average concentric contraction using test results from a Goldmann perimeter chart.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a (2007).  Additionally, the schedule required that "[n]ot less than 2 recordings, and when possible, 3 will be made."  See 38 C.F.R. § 4.76 (2007). However, while the August 2017 VA examiner used the correct testing in examining the Veteran's visual fields of his right eye disability, it appears that only one visual field test was conducted, rather than the two or three recordings required under the old criteria. Thus, the Board finds that a remand is warranted to obtain a VA examination that addresses such inquiry. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination with a licensed optometrist or ophthalmologist to conduct visual field testing of the Veteran's right eye disability. The Veteran's claims file and a copy of this remand must be made available to, and be reviewed by, the examiner in conjunction with the examination.  

When examining visual fields, the examiner must use either Goldmann kinetic perimeter or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devises with simulated kinetic Goldmann testing capability. The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used. If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann III stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size.  

The examiner must also conduct at least two (2) recordings and if possible three (3) recordings when examining the Veteran's visual fields of his right eye disability, and include such results with the examination report. 

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the private treatment records received after the January 2018 supplemental statement of the case. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




